Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 6 February 2020.
Claims 1-5 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 February 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2021/0150467 A1) (hereinafter Sakai), in view of Prang et al. US 2022/0101244 A1) (hereinafter Prang).

With respect to claim 1, Sakai teaches:
A vehicle that includes a storage compartment where a temperature can be changed within a predetermined temperature range, the vehicle being configured to deliver an item stored in the storage compartment to a delivery destination (See at least paragraphs 43, 45, 56, and 60 which describe a vehicle for delivering items to a destination, wherein the vehicle includes a temperature controlled compartment that is able to store the delivery at in target temperature range until a destination).
A processor configured to: acquire a relationship between a current time and a scheduled arrival time of the item at the delivery destination (See at least paragraph 56, 69, 96, 97, and 101-102 which describe acquiring and recording the scheduled and actual departure time, scheduled and actual arrival time, and current location and time of the vehicle).
Control a temperature of the storage compartment corresponding to the scheduled arrival time of the item at the delivery destination, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraphs 96, 97, and 101-102 which describe controlling the temperature of the storage compartment, wherein the temperature is changed based on the calculated time to arrival, in order for the item to be the correct temperature when delivering the item).

Sakai discloses all of the limitations of claim 1 as stated above.  Sakai does not explicitly disclose the following, however Prang teaches:
A processor configured to: acquire a relationship between a current time and a scheduled arrival time of the item at the delivery destination; Control a temperature of the storage compartment corresponding to the relationship between the current time and the scheduled arrival time of the item at the delivery destination, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraphs 26, 57, and 67 which describe tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of the storage compartment in order for the delivery item to be the correct temperature at the time of arrival).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering an item using a vehicle with a temperature control compartment, wherein the temperature can be controlled based on the item requirements and the expected arrival time of Sakai, with the system and method of tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of the storage compartment in order for the delivery item to be the correct temperature at the time of arrival of Prang.  By controlling the temperature form of the storage compartment of a vehicle based on the relationship between the current time and scheduled arrival time, a courier will predictably be able to insure that items are delivered at the correct temperature range and have been transported for in the correct range.

With respect to claim 2, the combination of Sakai and Prang discloses all of the limitations of claim 1 as stated above.  In addition, Sakai teaches:
Wherein, in a case where a remaining time until the scheduled arrival time at the delivery destination falls below a predetermined threshold, the processor is configured to change the temperature of the storage compartment from the first temperature to the second temperature (See at least paragraphs 96, 97, and 101-102 which describe controlling the temperature of the storage compartment, wherein the temperature is changed based on the calculated time to arrival, in order for the item to be the correct temperature when delivering the item).

With respect to claim 5, Sakai teaches:
Acquiring a scheduled arrival time at a delivery destination of an item that is delivered to the delivery destination by a vehicle including a storage compartment where a temperature can be changed within a predetermined temperature range, wherein the item is delivered being stored in the storage compartment; Controlling a temperature of the storage compartment according to the scheduled arrival time of the item at the delivery destination, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraph 56, 69, 96, 97, and 101-102 which describe acquiring and recording the scheduled and actual departure time, scheduled and actual arrival time, and current location and time of the vehicle; and controlling the temperature of the storage compartment, wherein the temperature is changed based on the calculated time to arrival, in order for the item to be the correct temperature when delivering the item).

Sakai discloses all of the limitations of claim 5 as stated above.  Sakai does not explicitly disclose the following, however Prang teaches:
Acquiring a relationship between a current time and a scheduled arrival time at a delivery destination of an item that is delivered to the delivery destination by a vehicle including a storage compartment where a temperature can be changed, wherein the item is delivered being stored in the storage compartment; Controlling a temperature of the storage compartment according to the relationship between the current time and the scheduled arrival time of the item at the delivery destination, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraphs 26, 57, and 67 which describe tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of a storage compartment used for storing delivery items in order for the delivery item to be the correct temperature at the time of arrival).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of delivering an item using a vehicle with a temperature control compartment, wherein the temperature can be controlled based on the item requirements and the expected arrival time of Sakai, with the system and method of tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of the storage compartment in order for the delivery item to be the correct temperature at the time of arrival of Prang.  By controlling the temperature form of the storage compartment of a vehicle based on the relationship between the current time and scheduled arrival time, a courier will predictably be able to insure that items are delivered at the correct temperature range and have been transported for in the correct range.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Putcha et al. (US 2017/0259648 A1) (hereinafter Putcha), in view of Ferguson et al. (US 2019/0056751 A1) (hereinafter Ferguson), and further in view of Prang.

With respect to claim 3, Putcha teaches:
A vehicle that includes a plurality of storage areas with different temperatures, the vehicle being configured to deliver the item to a delivery destination (See at least paragraphs 11-13 and 15 which describe a vehicle that is used to deliver a plurality of items, wherein the vehicle contains multiple temperature controlled compartments).
A processor configured to determine a storage area where the item is to be placed, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraphs 11, 15, 17, 20, 22, 23, 25, and 26 which describe determining the storage compartment that the delivery item is placed within, and determining the target temperature of the delivery item at the time of delivery and during travel, wherein the temperature can be changed or modified before and during a trip).

Putcha discloses all of the limitations of claim 3 as stated above.  Putcha does not explicitly disclose the following, however Ferguson teaches:
A vehicle that includes a plurality of storage areas with different temperatures and a moving device that moves an item between the storage areas, the vehicle being configured to deliver the item to a delivery destination (See at least paragraphs 118, 123, 135, 137, 155, and 156 which describe a delivery vehicle for delivering items to destinations, wherein the vehicle includes multiple temperature controlled compartments, and wherein the vehicle includes a transfer device for transferring an item from one compartment to another in order to change the item’s temperature before completing a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method using a vehicle to deliver items, wherein the vehicle contains multiple temperature controlled compartments, and wherein the compartment is selected and regulated in order for the delivery item to be a target temperature at the time of delivery of Putcha, with the system and method of a delivery vehicle for delivering items to destinations, wherein the vehicle includes multiple temperature controlled compartments, and wherein the vehicle includes a transfer device for transferring an item from one compartment to another in order to change the item’s temperature before completing a delivery of Ferguson.  By using a transfer device to move items between temperature controlled storage compartments, a vehicle would predictably be able to place items in whichever compartment is the best compartment for reaching the desired temperature at the time of delivery, and thus increase the customer experience.

The combination of Putcha and Ferguson discloses all of the limitations of claim 3 as stated above.  Putcha and Ferguson do not explicitly disclose the following, however Prang teaches:
A processor configured to acquire a relationship between a current time and a scheduled arrival time of the item at the delivery destination; Determine a storage area where the item is to be placed, corresponding to the relationship between the current time and the scheduled arrival time of the item at the delivery destination, such that the item reaches a state of a second temperature at a time of handing-over from a state of a first temperature at a time of delivery request (See at least paragraphs 26, 57, and 67 which describe tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of a storage compartment used for storing delivery items in order for the delivery item to be the correct temperature at the time of arrival
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method using a vehicle to deliver items, wherein the vehicle contains multiple temperature controlled compartments, and wherein the compartment is selected and regulated in order for the delivery item to be a target temperature at the time of delivery of Putcha, with the system and method of a delivery vehicle for delivering items to destinations, wherein the vehicle includes multiple temperature controlled compartments, and wherein the vehicle includes a transfer device for transferring an item from one compartment to another in order to change the item’s temperature before completing a delivery of Ferguson, with the system and method of tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of the storage compartment in order for the delivery item to be the correct temperature at the time of arrival of Prang.  By controlling the temperature form of the storage compartment of a vehicle based on the relationship between the current time and scheduled arrival time, a courier will predictably be able to insure that items are delivered at the correct temperature range and have been transported for in the correct range.

With respect to claim 4, Putcha/Ferguson/Prang discloses all of the limitations of claim 3 as stated above.  In addition, Ferguson teaches:
Wherein, in a case where a remaining time until the scheduled arrival time at the delivery destination falls below a predetermined threshold, the processor is configured to change the storage area where the item is placed from a first storage area with the first temperature to a second storage area with the second temperature, and instruct the moving device to move the item to the second storage area (See at least paragraphs 118, 123, 135, 137, 155, and 156 which describe a delivery vehicle for delivering items to destinations, wherein the vehicle includes multiple temperature controlled compartments, and wherein the vehicle includes a transfer device for transferring an item from one compartment to another in order to change the item’s temperature before completing a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method using a vehicle to deliver items, wherein the vehicle contains multiple temperature controlled compartments, and wherein the compartment is selected and regulated in order for the delivery item to be a target temperature at the time of delivery of Putcha, with the system and method of a delivery vehicle for delivering items to destinations, wherein the vehicle includes multiple temperature controlled compartments, and wherein the vehicle includes a transfer device for transferring an item from one compartment to another in order to change the item’s temperature before completing a delivery of Ferguson, with the system and method of tracking the current time and scheduled arrival time for a delivery, wherein a vehicle controls the temperature of the storage compartment in order for the delivery item to be the correct temperature at the time of arrival of Prang.  By using a transfer device to move items between temperature controlled storage compartments, a vehicle would predictably be able to place items in whichever compartment is the best compartment for reaching the desired temperature at the time of delivery, and thus increase the customer experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
19 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628